Citation Nr: 1225372	
Decision Date: 07/21/12    Archive Date: 07/30/12

DOCKET NO.  06-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for pneumothorax, claimed as a chronic bronchial condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel






INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from July 1961 to December 1961, while in the Tennessee Army National Guard from February 1961 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.  Subsequently, the Board remanded this matter for additional development in December 2008.

On his December 2005 substantive appeal, the Veteran indicated that he desired a Board hearing be held at the RO.  In response to an August 2006 letter from the RO about preparations for such a hearing, the Veteran submitted a form in September 2006 indicating the withdrawal of his request for the hearing.  As the Veteran has not requested that the hearing be rescheduled, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (2011). 

In an August 2004 statement, the Veteran requested that the RO reopen his claim of service connection for a bronchial condition based on the submission of new and material evidence.  In an April 2005 statement, the Veteran referenced a prior rating decision from 1976, which purportedly denied the Veteran's claim for a bronchial condition.  At the time of the Board's December 2008 Remand, the claims file did not contain any records, medical or otherwise, relating to prior VA claims or rating decisions.  

In April 2010, the Board denied the Veteran's claim for service connection for pneumothorax.  The Veteran appealed the Board decision to the United States Court of Appeals for Veterans Claims (Court).  In a November 2011 Memorandum Decision, the Court vacated the decision and remanded the claim for readjudication in accordance with the Memorandum Decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.
REMAND

Unfortunately, another remand is required in this case prior to further disposition of the claim.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a)  (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c), (d) (2011). 

In an April 2006 statement, the Veteran referenced a letter that was dated in approximately June 1963 from Dr. John Paul Carter, a private thoracic and cardiovascular surgeon in Chattanooga, Tennessee.  He requested help in obtaining this document because it related directly to the reason why he was given a physical disqualification discharge due to his lung condition.  Subsequently, in a January 2009 statement, the Veteran asserted that Dr. Carter had been convinced that the needle aspiration of his lung and the delay of using a closed chest tube procedure while he was at the Army hospital had caused permanent damage to his lung.  The Veteran again contended that Dr. Carter had written a letter to the National Guard, and that based on this letter, the Veteran was discharged from the National Guard for physical reasons in June 1963.  A review of the Veteran's claims file reveals that it contains a VA Form 21-4142, Authorization and Consent to Release Information to VA, in which the Veteran requested that VA obtain a letter from Dr. John Paul Carter that he had written to the Department of the Army concerning the medical reasons for the Veteran's physical disqualification discharge on June 19, 1963.  This document bears the resemblance of a stamp noting VA's receipt of the document, but the date it was received is not legible.  

Although the evidence suggests that VA received the Veteran's authorization for Dr. John Paul Carter, this June 1963 letter has not been associated with the claims file.  It is unclear whether VA made any efforts to obtain the June 1963 letter from Dr. Carter of from the Tennessee Army National Guard.  Therefore, because this letter may be useful in deciding the Veteran's claim, an attempt to obtain it should be made.  38 C.F.R. § 3.159(c)(1) (2011).  

Accordingly, the case is REMANDED for the following action:

1.  After procuring any necessary authorization and information of Dr. John Paul Carter from the Veteran, the RO/AMC shall obtain and associate with the claims file a June 1963 letter that Dr. Carter sent to the Department of the Army.  If the above requested record is shown to be at another storage facility, a request should be made to the appropriate storage facility.  All efforts to obtain the records, both from Dr. Cater and from the Department of the Army (to include the Tennessee Army National Guard) must be fully documented, and a negative response must be provided if records are not available.  
 
2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
 
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


